Title: To John Adams from Richard Rush, 8 November 1813
From: Rush, Richard
To: Adams, John



Dear Sir,
Washington November 8th: 1813

According to the intimation contained in one of the letters I have had the pleasure to write to you, I took the liberty of enclosing to Mr St George Tucker, though entirely unknown to him; not the copy, but the original, of your favor to me of the 13th of August. It was the one in which you acknowledged the receipt of his beautiful little poem, and I was sure the original, in your own hand writing, would be a great additional gratification to him. Moreover, without expressly asking your permission to send it to him, I had, with some little management, waited long enough, after apprising you of my intention, to receive your objection had it been thought worth while to make any. And truly glad I was that none came; for the letter was calculated to give too much pleasure to have been withheld from him, and so it has turned out.
I have the pleasure to send you herewith, a letter I have just received from Mr Tucker. You will perceive he has given a much better and more correct account of himself than it was in my power to give. If he has been full, he at least develops amiable feelings, and has shown the price he sets upon your praise, and his sensibility to a request moving from you. What he writes of himself corresponds with what I have always heard of the purity of his life. The three little works he mentions in his letter, viz the Bermudian, the Anchoret, and the pamphlet upon slavery, I will have the pleasure to send you by three successive mails. The first goes to-day. Of all three it is my agreeable task to ask your acceptance, from him thus conveyed through me. The letter I send I will ask the favor of being sent back to me when next I have the pleasure to hear from you. I am, sir, at all times, your gratified correspondent and respectfully devoted friend.

Richard Rush.